Citation Nr: 9931075	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  96-43 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Determination of proper initial rating for service-connected 
bilateral glaucoma, currently evaluated as 80 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran had active service from October 1950 to September 
1952.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  The case, which has a lengthy procedural history, 
was the subject of a Board remand dated in December 1997.  As 
will be discussed directly below, this case was also the 
subject of a Board decision dated in March 1999 that will be 
vacated in part in this action.  

March 1999 Decision Vacated in Part

In a March 1999 Board decision by the undersigned Board 
member, it was determined that the veteran was entitled to an 
evaluation in excess of 80 percent for bilateral glaucoma and 
that there was no clear and unmistakable error in two prior 
rating decisions denying service connection for glaucoma.  
The undersigned Board member has received certain objections 
to the March 1999 decision of the Board with respect to the 
disability rating evaluation.  The objections include the 
manner in which aggravation of pre-service disability was 
evaluated in light of 38 C.F.R. § 3.322, and the resultant 
award of less than a total disability evaluation for 
bilateral glaucoma.  Upon close examination of the March 1999 
decision and thorough reflection, the undersigned is 
persuaded that the veteran was prejudiced thereby.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The undersigned 
therefore concludes that the veteran was not afforded due 
process of law in the March 1999 Board decision with respect 
to the rating issue.  

Pursuant to 38 C.F.R. § 20.904 (1999), a decision should be 
vacated where there is a failure to afford due process of law 
in a prior appellate review.  Accordingly, the March 1999 
Board decision is hereby vacated with respect to the issue of 
entitlement to an evaluation in excess of 80 percent for 
bilateral glaucoma.  However, the March 1999 decision is not 
vacated with respect to the issue of clear and unmistakable 
error in prior Board decisions.  

The revised decision of the Board is set forth below.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue on appeal has been obtained.

2.  The veteran's bilateral glaucoma is manifested by central 
visual acuity of counting fingers at 18 inches in the right 
eye with no light perception in the left eye.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for 
bilateral glaucoma are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.322, 4.78, 4.84a, Diagnostic Code 6012 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, the Board notes that the veteran's claim is 
plausible and capable of substantiation and thus well-
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A claim based on disagreement with the initial rating 
assigned following a grant of service connection is presumed 
well grounded.  See Fenderson v. West, 12 Vet. App. 119,127 
(1999) (applying duty to assist under 38 U.S.C.A. § 5107(a) 
to initial rating claims).  In the instant claim, the veteran 
has challenged the adequacy of the initial evaluation.  
Furthermore, the VA has properly assisted the veteran in the 
development of his claim.  

Service connection for glaucoma of the right eye was granted 
in a July 1996 Board decision.  Service connection for left 
eye glaucoma was granted in a July 1996 rating decision.  An 
80 percent evaluation under Diagnostic Code 6012 is in 
effect.  In addition, the veteran has been assigned special 
monthly compensation and a total rating based upon individual 
unemployability, effective from June 1989.  The veteran 
claims that a higher schedular evaluation is warranted for 
his service-connected bilateral glaucoma.  

The evidence includes the veteran's service medical records 
and post-service medical treatment records.  As noted above, 
the veteran's service medical records show that on pre-
induction examination in August 1950 his distant vision was 
20/100 in the right eye and 20/100 in the left eye, both 
correctable to 20/50.  He underwent bilateral peripheral 
iridectomy in 1966 subsequent to the development of bilateral 
acute glaucoma.  Cataracts were diagnosed in 1984 and removed 
in 1993.  The veteran's condition has since been controlled 
primarily through medication.  

More recent records have shown ongoing findings of glaucoma 
with no meaningful vision in the left eye and minimal vision 
in the right eye.  Visual fields have been similarly 
restricted.  VA examination dated in April 1995 revealed the 
veteran's vision in the right eye was only correctable to 
20/400 with no light perception in the left eye.  Goldman 
visual fields revealed a small island of central 
responsiveness.  

The veteran was afforded a VA examination in November 1996, 
at which time he was unable to read 20/200 size print at any 
distance in the right eye, even with correction.  The left 
eye had no light perception.  Visual field showed a small 
temporal island in the right eye and no field in the left 
eye.  

Records of VA outpatient treatment dated from March 1996 
through March 1998 show optometry visits as well as 
ophthalmologic care for end-stage chronic open angle 
glaucoma.  Intraocular pressure was generally stable with 
medication.  The veteran repeatedly denied the presence of 
ocular pain or discomfort and his remaining vision was 
considered stable.  In November 1996, he reported that he 
used a telescope for distance.  In September 1997, visual 
field testing was deferred because it was felt that such 
testing would not be reliable.  An ophthalmology clinic visit 
dated in January 1998 showed visual acuity based on counting 
fingers, with the veteran capable of counting fingers at 18 
inches in the right eye.  There was light perception barely 
in the left eye.  It was noted in social work notes that he 
was coping well in independent living.  

The veteran has testified that he has virtually no remaining 
vision.  He has undertaken rehabilitation for the blind 
through VA, has been compliant with medication and has made 
use of all prescribed visual aids.  Nonetheless, he has 
reported an awareness that his vision has worsened.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations. See 38 U.S.C.A. § 
1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  

There are a number of pertinent provisions relating to visual 
acuity.  Cases involving aggravation of pre-service 
disability necessitate the consideration of 38 C.F.R. § 4.78.  
Under 38 C.F.R. § 4.78, the amount of disability is generally 
determined by subtracting the degree of preservice disability 
from the current level of disability, except when the 
bilateral vision amounts to total disability.  As noted 
above, the veteran's visual acuity was 20/50, bilaterally, at 
preinduction.  This corresponds to a 10 percent disability 
under Diagnostic Code 6078.  38 C.F.R. § 4.84a, Diagnostic 
Code 6012 (1999).  Thus, the veteran's appropriate rating 
will be his current level of disability minus 10, unless his 
bilateral vision amounts to total disability.  Further 
guidance on the evaluation of service connected disability 
with a preservice component is provided at 38 C.F.R. § 3.322a 
(1999).  That regulation indicates that it is necessary to 
deduct from the present evaluation the degree, if 
ascertainable, of the disability existing at the time of 
entrance into active service, in terms of the rating schedule 
except that if the disability is total (100 percent) no 
deduction will be made.  

Under 38 C.F.R. § 4.84a, Diagnostic Code 6012, a 100 percent 
evaluation for glaucoma is warranted for frequent attacks of 
considerable duration; during continuance of actual total 
disability.  Otherwise, this condition is rated as iritis 
under Diagnostic Code 6003.  A 100 percent evaluation is 
warranted for blindness in both eyes having only light 
perception.  Diagnostic Code 6062 (1999).  A 90 percent 
rating is warranted where there is blindness in one eye 
(having only light perception) but 20/400 in the other eye.  
38 C.F.R. § 4.84a, Diagnostic Code 6068 (1999).  

The Board notes that the veteran has already been granted 
special monthly compensation for loss of use of the left eye.  
There is no evidence reflecting anatomical loss of the right 
eye, but there is evidence that the vision in the right eye 
is worse than 20/400.  Specifically, the most recent 
ophthalmologic evaluation regarding counting fingers at 18 
inches is dispositive.  VA regulations provide that loss of 
use of one eye is held to exist when there is an inability to 
recognize test letters at one foot and that, when the 
perception of objects, hand movements or counting fingers 
cannot be accomplished at three feet, lesser extents of 
visions, particularly perception of objects, hand movements, 
or counting fingers at less than three feet are considered of 
negligible utility.  38 C.F.R. § 4.79.  

Based on the evidence summarized above, and noting the 
general principles set forth in 38 C.F.R. § 4.79, the Board 
recognizes that the current level of visual acuity is, as 
noted by the veteran's representative, effectively of very 
little use despite the veteran's compliance with medication, 
therapy and treatment.  The Board finds the testimony of the 
veteran regarding deteriorating sight to be highly credible 
and consistent with the most recent findings.  Therefore, the 
Board resolves reasonable doubt in the veteran's favor and 
concludes that his current disability picture more nearly 
approximates a 100 percent rating under Diagnostic Code 6062.  
38 C.F.R. § 3.102.  In such a case, subtracting the original 
pre-service degree of disability, 10 percent, from the 
current level of impairment, is inappropriate as set forth in 
38 C.F.R. §§ 3.322, 4.78, and thus the criteria for a 100 
percent disability rating for glaucoma are met.  

Inasmuch as this decision results in an award of the maximum 
benefit available, consideration of the provisions providing 
for assignment of an extra-schedular evaluation is 
unnecessary.  See 38 C.F.R. § 3.321(b)(1) (1999).


ORDER

A 100 percent evaluation for bilateral glaucoma is granted, 
subject to criteria governing the payment of monetary 
benefits.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

